DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 14-23 are pending.
Claims 24-37 are withdrawn from consideration.
This communication is in response to the communication filed 12/7/2021.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 16-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. The disclosure does not appear to specifically satisfy the written description requirement as to how a first provider score is determined as recited in claim 16. The disclosure does not specifically satisfy the written description requirement as to making determinations for a second patient and related scores as in recited in claim 18. The other dependent claims are rejected based on their dependency on indefinite claims.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 16 is rejected under 35 U.S.C. 112(b) as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. See MPEP § 2172.01.  The omitted steps are: how a first provider score is determined.
Claims 17-23 are rejected based on their dependency on an indefinite claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for rating a medical service provider. Specifically, the independent claims recite determining a best treatment option for treating a patient, determining a best practices score for the medical service provider, and displaying the best practice score, which is grouped within the “certain methods of organizing human activity” and/or “mental processes” grouping of abstract ideas because in this case, the claims involve determining a rating for a medical provider so that a patient or consumer can choose the best medical provider for them self. See MPEP 2106.04 II. Here, the claims recite concepts relating to tracking or organizing treatment and best practices information. Moreover, the various determinations of treatments and scores may practically be performed as mental processes by one skilled in the art. Accordingly, the claims recite an abstract idea.

The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination improves processing or displaying. The additional elements do not use the exception to effect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to rate medical providers instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the claims limitations of determining and displaying data are similar to those of receiving, sending, forwarding, and performing calculations. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of data processing hardware and displaying at user device amount to no more than using computer devices to automate or implement the abstract idea. The use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. Claim 23 additionally recited transmitting a score to a user device. The transmission is recited at a high level of generality in a manner to apply an aspect of the abstract idea. Moreover, as stated above, transmitting information is a generic computer function. The other dependent claims do not provide additional limitations for analysis and address limitations of the abstract idea. The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above. The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of rating a medical service provider. The claims do not provide an inventive concept, because the claims do not recite additional elements or a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alhimiri US2016/0292371.
As per claim 14, Alhimiri teaches 
a method for rating a medical services provider, the method comprising: determining, at data processing hardware, from a plurality of treatment pathways a best treatment option for treating a patient, the best treatment option selected from a list of treatment options for treating a medical condition; (Alhimiri abstract, fig. 2, 5 and associated paragraphs, par. 21, 37 teaches a central processor interacting with best practice database and a decision support system, where a screen illustration is generated according to the best practices protocol and associated decision support system, resulting from an initial patient analysis and diagnosis, and with a recommendation for treatment of a diagnosed impaired function of the patient by a primary care physician with specified options;)
determining, at the data processing hardware, a best practices score for the medical services provider based on a rate of compliance with the best treatment option for the medical condition and a pathway of the plurality of treatment pathways; and (Alhimiri fig. 10 and associated paragraphs, par. 96-99, 167 teaches an example of initial patient analysis and diagnosis, with a recommendation for treatment of a diagnosed impaired function of the patient by a primary care physician with specified and desired options along with functional score in terms of best practice compliance scores and ratings with a service field, interpreted as a specified treatment option) 
displaying, at a first user device, the best practices score (Alhimiri fig. 10-17 and associated paragraphs teaches illustrations including best practice score).

As per claim 15, Alhimiri teach all the limitations of claim 14 and further teach 
determining, at the data processing hardware, a baseline functional level corresponding to the patient; (Alhimiri par. 48 teaches establishing patient functional level)
determining, at the data processing hardware, a first treated functional level corresponding to the patient after a first treatment provided to the patient by the medical services provider; (Alhimiri par. 73 teaches measuring data on clinical providers in regard to each of patient’s functional outcomes, which is interpreted as updating patient functional levels after an initial measurement)
determining, at the data processing hardware, a first functional score based on a difference between the baseline functional level and the first treated functional level; and (Alhimiri fig. 45-51 and associated paragraphs, par. 188-192 teaches patient functional measurement score tracking where a rehab functional gap includes differences between the prior function, current function, and the goal function)
displaying, at the first user device, the first functional score (Alhimiri fig. 22, 45B and associated paragraphs teaches screen illustrations with real time updated metrics including a functional score).
As per claim 16, Alhimiri teach all the limitations of claim 15 and further teach 
determining, at the data processing hardware, a first satisfaction score based on at least one input provided by the patient after the first treatment provided to the patient by the medical services provider; (Alhimiri par. 73 teaches measuring data on clinical providers in regards to each of best practice compliance, patient's functional outcomes, and patient satisfaction)
determining, at the data processing hardware, a first cost associated with the first treatment provided to the patient by the medical services provider; and (Alhimiri fig. 4 and associated paragraphs teaches cost per patient for spine program patients, where the provided costs for a single patient are interpreted as a first cost)
determining, at the data processing hardware, a first provider score based on the best practices score, the first functional score, the first satisfaction score, and the first cost (Alhimiri fig. 4, 7, and associated paragraphs, par. 85, 94 teaches total score and overall percentage ratings, and provider scorecard ratings, which are interpreted as being based on the provider score based on the listed best practices score, functional score, satisfaction score, and cost).
Alhimiri may not explicitly disclose each limitation exactly as recited, however, the reference teaches or suggests all of the limitations as recited in the current claims. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Alhimiri to determine provider scores based on best practice, functional, satisfaction, and cost with the motivation to minimize the time frame between a worker injury event or rehab and eventual agreed to return to work event with maximization of effectiveness of treatment protocols (Alhimiri par. 6). A simple rating may be easily distinguishable to select a care provider.
As per claim 17, Alhimiri teach all the limitations of claim 16 and further teach wherein the baseline functional level corresponds to an ability of the patient to achieve a goal prior to the first treatment, and wherein the first treated functional level corresponds to an ability of the patient to achieve a goal after the first treatment (Alhimiri fig. 45-51 and associated paragraphs, par. 188-192 teaches patient functional measurement score tracking where a rehab functional gap includes differences between the prior function, current function, and the goal function, here a prior function may be a baseline before a 
As per claim 18, Alhimiri teach all the limitations of claim 17 and further teach 
determining, at data processing hardware, a baseline functional level corresponding to a second patient; (Alhimiri par. 48 teaches establishing patient functional level, here multiple patients may be the subject of establishing a functional level and any one after a first patient may be a second patient)
determining, at the data processing hardware, a first treated functional level corresponding to the second patient after a first treatment provided to the second patient by the medical services provider; (Alhimiri par. 73 teaches measuring data on clinical providers in regard to each of patient’s functional outcomes, which is interpreted as updating patient functional levels after an initial measurement)
determining, at the data processing hardware, a second functional score based on a difference between the baseline functional level corresponding to the second patient and the first treated functional level corresponding to the second patient; and (Alhimiri fig. 45-51 and associated paragraphs, par. 188-192 teaches patient functional measurement score tracking where a rehab functional gap includes differences between the prior function, current function, and the goal function) 
displaying, at a second user device, the second functional score, wherein the baseline functional level corresponding to the second patient is different than the baseline functional level corresponding to the patient (Alhimiri fig. 22, 45B-47 and associated paragraphs teaches screen illustrations with real time updated metrics including a functional score, where baseline functions may differ for a second patient, here a first patient may be an inpatient and a second patient may be an outpatient with different baseline levels).

As per claim 19, Alhimiri teach all the limitations of claim 18 and further teach wherein the first treatment provided to the patient by the medical services provider is different than the first treatment provided to the second patient by the medical services provider (Alhimiri fig. 10 and associated paragraphs, par. 96-99, 104, 167 teaches an example of initial patient analysis and diagnosis, with a recommendation for treatments, here different practice groups and specialties may use the method so that a first patient who is an inpatient and a second patient who is an outpatient may be provided different treatments).
As per claim 20, Alhimiri teach all the limitations of claim 19 and further teach wherein the first treated functional level corresponding to the patient is greater than the first treated functional level corresponding to the second patient, and wherein the first functional score is less than the second functional score (Alhimiri fig. 45-51 and associated paragraphs, par. 190 teaches both current function and goal function are listed with a difference between corresponding to a rehab functional gap and either first or second patient may have a higher or lower functional level or score based on various metrics, practice group, and specialties).
As per claim 21, Alhimiri teach all the limitations of claim 15 and further teach determining, at the data processing hardware, a maximum functional level corresponding to a population of patients, the maximum functional level being greater than the baseline functional level; and (Alhimiri par. 47 and associated paragraphs teaches determining a maximum functional level as a patient being fully independent without any physical assistance) determining, at the data processing hardware, another best treatment option based on the maximum functional level (Alhimiri par. 186-188 teaches a physician may change treatment protocol assisted by the best practices and predictive algorithm, where the algorithm may utilize injury details and functional measurements).
As per claim 22, Alhimiri teach all the limitations of claim 21 and further teach wherein the other best treatment option is different than the best treatment option (Alhimiri par. 186-188 teaches a physician may change treatment protocol assisted by the best practices, here a change is interpreted as being a different treatment option).
As per claim 23, Alhimiri teach all the limitations of claim 15 and further teach transmitting, by the data processing hardware, the first functional score to a second user device associated with a second medical services provider (Alhimiri fig. 2, 5 and associated paragraphs, par. 88 teaches various systems, processors, databases, and devices may communicate with each other in a manner that any data including a functional score may be communicated to a user device and car providers may communication with each other).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/JAY M. PATEL/Examiner, Art Unit 3686